DETAILED ACTION
Claims 1-5, 7-10, 12-18, 20-23 have been considered. 
-	Claims 1-5, 7-10, 12-18, 20-23 are pending.
-	 Claims 1-5, 7-10, 12-18, 20-23 have been rejected as described below. 
-	Claim 8-9 has/have been indicated to have allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made that this application makes reference to or claims benefit from U.S. provisional application no 62/671,811 filed 05/15/2018.



Response to Arguments
Applicant’s arguments have been fully considered and are persuasive with respect to the instant limitations; however, a new ground of rejection is applied illustrating the application of Dyess for providing separate equipment and interfaces.    It is noted dependent claim 8 was objected to as being allowable if placed into independent form including any intervening limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 10, 12-14, 18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 20140207291 A1) in view of Nelson (US 20130087628 A1) in view over Dyess (PG/PUB 20160054027)

Regarding claim 1, Golden teaches: 
A heating, ventilation, and air conditioning (HVAC) system comprising: (Fig. 1, [0020-21] - HVAC system 100.)
first equipment configured to facilitate supplying first temperature controlled air to a first internal space within a building serviced by the HVAC system, ([0020] - The HVAC system 100 is a networked HVAC system configured to condition air within an enclosed space, such as a house, an office building, a warehouse, etc. [0021] teaches various examples of equipment: see “The HVAC system 100 is a zoned system. As such, multiple comfort sensors 160 and dampers 185 are denoted. The HVAC system 100 also includes a circulation fan 110, a furnace 120, typically associated with the circulation fan 110, and a refrigerant evaporator coil 130, also typically associated with the circulation fan 110. The circulation fan 110, furnace 120, and refrigerant evaporator coil 130 are collectively referred to as the "indoor unit." - here, the indoor unit or its components or the comfort sensor(s) can be considered as examples of a first equipment; [0022-23] then teach such equipment working with a control unit facilitating the circulation of conditioned air to the enclosed space by regulating the temperature of the enclosed space.) wherein the first equipment comprises a first zone thermostat having a first interface configured to display a first of the first equipment or the first temperature controlled air; (Fig. 1 – see the display (interface) 170 is connected to the abovementioned equipment(s) through the data bus 190, [0026] - The display 170 is configured to provide a visual interface between a user and the HVAC system 100 including a zone dashboard screen and home page screens. In some embodiments, the display 170 also provides additional functions such as operational, diagnostic and status messages. In some embodiments, the display 170 is a thermostat for the HVAC system 100. Thus, the thermostat being the display 170 is the exemplary configuration of a first interface that is comprised by the first equipment here, see also Figure 4 as reading on a first interface configured to display a first of a first temperature controlled air)
        second equipment configured to facilitate supplying second temperature controlled air to a second internal space within the building serviced by the HVAC system, wherein the second equipment comprises a second zone thermostat having a second interface configured to display a second parameter of the second equipment or the second temperature controlled air (Figure 4, note second equipment is not claimed as being separate from the first.  Here, Figure 4 illustrates a second zone thermostat associated with second HVAC equipment and configured to display at least temperature parameters.  It is suggested to define second equipment separate from the first equipment, see [0020] - The HVAC system 100 is a networked HVAC system configured to condition air within an enclosed space, such as a house, an office building, a warehouse, etc. [0021] teaches various examples of equipment: see “The HVAC system 100 is a zoned system. As such, multiple comfort sensors 160 and dampers 185 are denoted. The HVAC system 100 also includes a circulation fan 110, a furnace 120, typically associated with the circulation fan 110, and a refrigerant evaporator coil 130, also typically associated with the circulation fan 110. The circulation fan 110, furnace 120, and refrigerant evaporator coil 130 are collectively referred to as the "indoor unit." - here, the indoor unit or its components or the comfort sensor(s) can be considered as examples of a first equipment; [0022-23] then teach such equipment working with a control unit facilitating the circulation of conditioned air to the enclosed space by regulating the temperature of the enclosed space)
       a zone control panel separate from the first zone thermostat and the second zone thermostat, wherein the zone control panel is communicatively coupled to the first equipment and the second equipment and programmed to control operational aspects of the first equipment and the second equipment , wherein the zone control panel comprises:)
        an electronic display; (Fig. 1 – zone controller 180; [0027] - The zone controller 180 can be configured to provide the functionality of a conventional controller for delivering conditioned air to designated zones of a conditioned space. Additionally, the zone controller 180 can be configured to provide the zoning interface screens disclosed herein. For communication, see data bus 190 in Fig. 1 & [0028]; [0029] - either one of the control unit 150, the display 170 or the zone controller 180 can be configured to perform all or a portion of the features described herein. [0033] - The interface 210 can communicate via a data bus, such as data bus 190 in FIG. 1. For example, the controller 200 can be the zone controller 180 of FIG. 1 and communicate with at least one of the dampers 185 via data bus 190. See display 240 in Fig. 2 as well. Here, based on [0029] & [0033] teachings and configuration examples, either of the 170 or 240 of 180 are considerable examples of electronic display of a zone control panel as both are communicatively coupled to the equipment(s) as well as in Fig. 1. In the case of considering one of the types of 170 to be the exemplary display here, see [0026] – “In other embodiments, the display 170 is associated with a controller of the HVAC system 100, such as the control unit 150.”)
and a microcontroller communicatively coupled to the first electronic display, wherein the microcontroller is programmed to: (In the case of the above example where a type of display is 170 (note, it is the then the display 170 is associated with a controller of the HVAC system 100, such as the control unit 150), the control unit 150 is the microcontroller here. See [0024] - The control unit 150 includes a processor, such as a microprocessor, that is configured to direct operation of the HVAC system 100 according to operating parameters for the various zones of the HVAC system. Since Golden teaches user input based identification of an HVAC system out of many systems and identification of a particular zone out of many zones from a selection menu on a zone dashboard screen (Fig. 3, Fig. 4, [0044]) in order to visualize various parametric data such as heating/cooling set points, current temperature etc. ([0045] - As with the zoning information areas 310 of FIG. 3, each of the zoning information areas 420, 430, 440 and 450 include operating data.) and instructional area ([0047] – 470), and visualization of operating data of the specifically selected zone(s) based on user input (Fig. 8 – steps 810-840, [0070-72]; FIG. 5 illustrates an embodiment of a zone home page screen that can be employed to receive operating parameters that are used by the processor. The control unit 150 also includes a memory section having a series of operating instructions stored therein that direct the operation of the control unit 150 (e.g., the processor) when initiated thereby. The series of operating instructions may represent algorithms that are used to generate the interface screens disclosed herein.), 
        receive a user input entered to the zone control panel (Figure 4)
Not expressly taught are:
determine, based on the user input, a device targeted by the user input
determine whether the device targeted by the user input belongs to the first equipment or the second equipment; and
in response to determining that the device targeted by the user input belongs to the first equipment, instruct the electronic display of the zone control panel to reproduce aspects of the first interface of the first zone thermostat by displaying on the electronic display a graphical user interface illustrating the first parameter
separate first and second zone thermostats having separate first and second equipment, respectively (e.g. as interpreted, dedicated equipment per thermostat.) and second equipment separate from the first (e.g. as interpreted, dedicated equipment per thermostat opposed to a shared use of a single HVAC, for example)


Nelson teaches a pertinent function of 
determine based on the user input a device targeted by the user input (see targeting a first or second thermostat, Figures 7-9, ABSTRACT, 0036-38, 0041)
determine whether the device targeted by the user input belongs to the first equipment or the second equipment (ABSTRACT, Figures 7-9, 0036-38, 0041,  see the system determining the thermostat is associated with first or second equipment via controlling said first or second equipment via a selected thermostat)
in response to determining that the device targeted by the user input belongs to the first equipment, instruct the electronic display of the zone control panel to reproduce aspects of the first interface of the first zone thermostat by displaying on the electronic display a graphical user interface illustrating the first parameter (ABSTRACT, Figures 7-9, 0025 e.g. “In many cases, as will be described in further detail below, the processor 44 may be configured or programmed to execute a remote access application for remotely accessing and communicating with at least one additional HVAC controller 28 located in a different (e.g. remote) location of the building structure such as, for example, illustrated in FIG. 2. In some cases, the processor 44 may be configured or programmed to include a remote access application for remotely accessing and communicating with two or more additional HVAC controllers 28. Each of the two or more additional HVAC controllers 28 may be located in different and separate locations from one another and from the local HVAC controller 28. Through the remote access application, the processor 44 may display at least one thermostat setting from at least one of the remote HVAC controllers 28 on the display of the user interface of the local HVAC controller 28. In some cases, the remote access application may facilitate a user in making at least one change to at least one parameter setting of one or more of the remote HVAC controllers 28 located in a different and separate location through the user interface 48 of the local HVAC controller 28. Exemplary parameter settings include, but are not limited to, temperature set point points, scheduling parameters, humidity set points, starting times, ending times, and the like. In some instances, the remote access application may allow a user to make changes to one or more installer configuration settings of one or more of the remote HVAC controllers 28 through the user interface 48 of the local HVAC controller 28.”, see also 0036, “In some instances, information regarding one or more remote HVAC controllers 28 (e.g. thermostats) located in the same building and/or on the same network may be accessed by selecting the appropriate button, icon or tab provided, for example along the navigational bar 76. For example, as shown in FIG. 7, the user may access a list of available thermostats located in the building and/or on the same communication network by selecting the THERMOSTATS button 82 provided along the navigational bar 76. Selecting the THERMOSTATS button 82 may result in a thermostats screen 110 being displayed on the display 62, as shown in FIG. 7. The thermostats screen 110 may be configured to display a list of available thermostats located in the same building and/or on the same communication network. In some cases, the thermostats screen 110 may include additional information such as the location of each thermostat and a current temperature associated with each of the thermostats, but this is not required. In some cases, the THERMOSTATS button 82 may be accessed from any screen displayed by the local thermostat (via the navigational bar 76), and may be used to return to the list of available thermostats on the communication network from which the user may select a different thermostat for viewing and/or manipulation.)

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of Nelson and Golden would achieve an expected and predicable result comprising:
          determine based on the user input a device targeted by the user input
         determine whether the device targeted by the user input belongs to the first equipment or the second equipment; and 
            in response to determining that the device targeted by the user input belongs to the first equipment, instruct the electronic display of the zone control panel to reproduce aspects of the first interface of the first zone thermostat by displaying on the electronic display a graphical user interface illustrating the first parameter.
     One of ordinary skill in the art would be motivated to apply the teachings of Nelson to Golden for providing an improved invention by facilitating remote access control, as described by Nelson, 0005-0007.
                     The combination of Nelson and Golden does not expressly teach the limitations comprising:
 separate first and second zone thermostats having separate first and second equipment, respectively (e.g. as interpreted, dedicated equipment per thermostat.) and second equipment separate from the first (e.g. as interpreted, dedicated equipment per thermostat opposed to a shared use of a single HVAC, for example)
   However, Dyess teaches the limitations comprising:
  separate first and second zone thermostats having separate first and second equipment, respectively (e.g. as interpreted, dedicated equipment per thermostat.) and second equipment separate from the first (e.g. as interpreted, dedicated equipment per thermostat opposed to a shared use of a single HVAC, for example) (Figure 1- Tstat 1 -> HVAC 1, Tstat2- HVAC2, Figure 5a)

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of Nelson, as modified Golden and Dyess would achieve an expected and predicable result comprising:
 separate first and second zone thermostats having separate first and second equipment, respectively and second equipment separate from the first.

One of ordinary skill in the art would be motivated to apply Dyess to provide separate equipment per thermostat for providing granular levels of zone control.  Dyess is in the field of energy management based on thermostat control; is reasonably pertinent to the problem of providing zone control; and provides a benefit of energy management, as described, 0002-0006.

Regarding claim 3, Golden and Nelson teach all the elements of claim 1.
Golden and Nelson further teach:
wherein: the first interface comprises an additional electronic display configured to display the first graphical user interface; (Golden: As above, Fig. 1 – see the display (interface) 170 is connected to the abovementioned equipment(s) through the data bus 190, [0026] - The display 170 is configured to provide a visual interface between a user and the HVAC system 100 including a zone dashboard screen and home page screens. In some embodiments, the display 170 also provides additional functions such as operational, diagnostic and status messages. In some embodiments, the display 170 is a thermostat for the HVAC system 100. Thus, the thermostat being the display 170 is the exemplary configuration of a first interface that is comprised by the first equipment here. And here, the display 170 is the second electronic display.)
and the microcontroller is programmed to receive the first graphical user interface from the first zone thermostat (Golden: as above, in the case of the above example where a type of display is 170 (note, it is the then the display 170 is associated with a controller of the HVAC system 100, such as the control unit 150), the control unit 150 is the microcontroller here. See [0024] - The control unit 150 includes a processor, such as a microprocessor, that is configured to direct operation of the HVAC system 100 according to operating parameters for the various zones of the HVAC system. Also, Fig. 8 – steps 810-840, [0070-72]; FIG. 5 illustrates an embodiment of a zone home page screen that can be employed to receive operating parameters that are used by the processor. The control unit 150 also includes a memory section having a series of operating instructions stored therein that direct the operation of the control unit 150 (e.g., the processor) when initiated thereby. The series of operating instructions may represent algorithms that are used to generate the interface screens disclosed herein. Nelson: As above, Fig. 9, [0044-45] – “Thermostat 2, Gym 1”, “Heat”, “Cool” temperatures with arrows for adjustment, and various other information such as indoor/outdoor temperature, status such as “Heat Mode” etc. settings. Here, these parameter values/status are the examples of first data indicative of the first operational parameters of the first HVAC equipment(s)/component(s) that are linked to the Thermostat 2. … Also see [0041] - Display of one or more screens from the remote thermostat may be accomplished by, for example, executing a remote access application or function on the local thermostat, which may facilitate the local thermostat to gain access to remote THERMOSTAT 2 across the communication network. As part of this feature, the local thermostat may be configured to display one or more screens, including HOME screen 150 on the display 152, with information that corresponds to THERMOSTAT 2 rather than the local thermostat. The screen(s) that include information that correspond to THERMOSTAT 2 may be the same or substantially similar to the screen(s) that would be viewed by a user if the user were physically at the user interface of THERMOSTAT 2.), see also Nelson, ABSTRACT, Figures 7-9.
Accordingly, motivation to combine the arts are similar to the reasons stated above. 

Regarding claim 4, Golden and Nelson teach all the elements of claim 1.
Golden and Nelson further teach:
Wherein the microcontroller is programmed to: 
      Receive an additional user input entered via the zone control panel (golden, see the zone control panel modified to include the remote access feature of Nelson, ABSTRACT, Figures 7-9)
     Determine, based on the additional user input, an additional  device targeted by the additional user input (Nelson: see user input based selection of 1st through 5th thermostat icons, Figure 7-8. See Fig. 6 “Thermostat 1, This Device” data shown versus Fig. 9 “Thermostat 2, Gym 1” data etc.)
   Determine whether the additional device belongs to the first equipment or the second equipment (Nelson, see zone thermostat selection as reading on the device associated with the first or second equipment, ABSTRACT, Figures 7-9)
  In response to determining the additional device belongs to the first equipment or the second equipment (Nelson, see the application of the remote access feature as reading on the determination limitation, ABSTRACT, 0035-48)
 In response to determining that the additional device belongs to the second equipment, instruct the display of the zone control panel to reproduce aspects of the second interface of the second thermostat by displaying on the electronic display an additional graphical user interface illustrating the second parameter (Nelson, see the application of the remote access feature as reading on the determination limitation, ABSTRACT, 0035-48)
 
Accordingly, motivation to combine the arts are similar to the reasons stated above. 

Regarding claim 10, Golden and Nelson teach all the elements of claim 1.
Golden further teaches:
wherein the first equipment comprises an HVAC unit, a furnace, a fan, an air damper, a blow assembly, a compressor, a variable speed driver, or any combination thereof. (As above, see Fig. 1, 148 – indoor unit (HVAC unit) with various HVAC components including furnace, circulation fan, etc.)

Regarding claim 12, Golden and Nelson teach all the elements of claim 1.
Golden further teaches:
wherein the first electronic display comprises a touch screen display. ([0038], [0050], etc. - In some embodiments, the input areas can be activated when touched or pressed. Activation of the input areas of the zoning interface screens can be determined based on the type of display in which the graphical user interface screens are employed. [0061] – The zone home page employs touchscreen functionalities such as scrolling.)

Regarding claim 13, Golden teaches:
A method for displaying information in a heating, ventilation, and air conditioning (HVAC) system (Fig. 1, [0020-21] - HVAC system 100.) on an electronic display of a zone control panel, comprising: (Fig. 1 – zone controller 180; [0027] - The zone controller 180 can be configured to provide the functionality of a conventional controller for delivering conditioned air to designated zones of a conditioned space. Additionally, the zone controller 180 can be configured to provide the zoning interface screens disclosed herein. For communication, see data bus 190 in Fig. 1 & [0028]; [0029] - either one of the control unit 150, the display 170 or the zone controller 180 can be configured to perform all or a portion of the features described herein. [0033] - The interface 210 can communicate via a data bus, such as data bus 190 in FIG. 1. For example, the controller 200 can be the zone controller 180 of FIG. 1 and communicate with at least one of the dampers 185 via data bus 190. See display 240 in Fig. 2 as well. Here, based on [0029] & [0033] teachings and configuration examples, either of the 170 or 240 of 180 are considerable examples of electronic display of a zone control panel as both are communicatively coupled to the equipment(s) as well as in Fig. 1. In the case of considering one of the types of 170 to be the exemplary display here, see [0026] – “In other embodiments, the display 170 is associated with a controller of the HVAC system 100, such as the control unit 150.”)
… at least one processor of the zone control panel, … (In the case of the above example where a type of display is 170 (note, it is the then the display 170 is associated with a controller of the HVAC system 100, such as the control unit 150), the control unit 150 is the microcontroller here. See [0024] - The control unit 150 includes a processor, such as a microprocessor, that is configured to direct operation of the HVAC system 100 according to operating parameters for the various zones of the HVAC system.) 
… first equipment in the HVAC system communicatively coupled to the zone control panel, wherein the first equipment is configured to facilitate supplying temperature controlled air to an internal space within a building serviced by the HVAC system ([0020] - The HVAC system 100 is a networked HVAC system configured to condition air within an enclosed space, such as a house, an office building, a warehouse, etc. [0021] teaches various examples of equipment: see “The HVAC system 100 is a zoned system. As such, multiple comfort sensors 160 and dampers 185 are denoted. The HVAC system 100 also includes a circulation fan 110, a furnace 120, typically associated with the circulation fan 110, and a refrigerant evaporator coil 130, also typically associated with the circulation fan 110. The circulation fan 110, furnace 120, and refrigerant evaporator coil 130 are collectively referred to as the "indoor unit." - here, the indoor unit or its components or the comfort sensor(s) can be considered as examples of a first equipment; [0022-23] then teach such equipment working with a control unit facilitating the circulation of conditioned air to the enclosed space by regulating the temperature of the enclosed space.) and comprises a first interface configured to indicate first operational parameters of the first equipment …(Fig. 1 – see the display (interface) 170 is connected to the abovementioned equipment(s) through the data bus 190, [0026] - The display 170 is configured to provide a visual interface between a user and the HVAC system 100 including a zone dashboard screen and home page screens. In some embodiments, the display 170 also provides additional functions such as operational, diagnostic and status messages. In some embodiments, the display 170 is a thermostat for the HVAC system 100. Thus, the thermostat being the display 170 is the exemplary configuration of a first interface that is comprised by the first equipment here.)

Since Golden teaches user input based identification of an HVAC system out of many systems and identification of a particular zone out of many zones from a selection menu on a zone dashboard screen (Fig. 3, Fig. 4, [0044]) in order to visualize various parametric data such as heating/cooling set points, current temperature etc. ([0045] - As with the zoning information areas 310 of FIG. 3, each of the zoning information areas 420, 430, 440 and 450 include operating data.) and instructional area ([0047] – 470), and visualization of operating data of the specifically selected zone(s) based on user input (Fig. 8 – steps 810-840, [0070-72]; FIG. 5 illustrates an embodiment of a zone home page screen that can be employed to receive operating parameters that are used by the processor. The control unit 150 also includes a memory section having a series of operating instructions stored therein that direct the operation of the control unit 150 (e.g., the processor) when initiated thereby. The series of operating instructions may represent algorithms that are used to generate the interface screens disclosed herein.), 
Golden teaches the following limitations with the exception of that visualized/reproduced data being particularly of a zone and not stated as to be particularly of a device that comprises the first equipment (such as a thermostat with a display/interface of that zone associated with the HVAC equipment mentioned above):

determining, [using at least one processor of the zone control panel,] a first device targeted by a user based at least in part on a first user input received by the zone control panel; 
and when the first device targeted by the user comprises first equipment …:
 determining, [using the at least one processor, first data indicative of the first operational parameters] of the first equipment; 
and instructing, [using the at least one processor, the electronic display to reproduce the first interface by displaying a first graphical user interface based at least in part on the first data indicative of the first operational parameters] of the first equipment.

However, Nelson teaches remotely accessing a first thermostat from a second thermostat for displaying the interface of a selected thermostat. (Fig. 8 here is considered the zone control panel, and when a particular thermostat is selected, it is considered to be targeting the HVAC component(s)’ parameter value(s) linked to that thermostat.)

Thus, Nelson explicitly teaches:
determining, [using at least one processor of the zone control panel,] a first device targeted by a user based at least in part on a first user input received by the zone control panel; (Fig. 8, [0039] - a user may select a thermostat from the list of thermostats provided in table 124 to make a change to a least one parameter setting of the selected thermostat. For example, as shown in FIG. 8, THERMOSTAT 2, located in GYM 1, has been selected. A visual indicator 146, such as a visual marker and/or highlighting may be used to indicate the selected thermostat.)
and when the first device targeted by the user comprises first equipment …: determining, [using the at least one processor, first data indicative of the first operational parameters] of the first equipment; (Fig. 9, [0044-45] – “Thermostat 2, Gym 1”, “Heat”, “Cool” temperatures with arrows for adjustment, and various other information such as indoor/outdoor temperature, status such as “Heat Mode” etc. settings. Here, these parameter values/status are the examples of first data indicative of the first operational parameters of the first HVAC equipment(s)/component(s) that are linked to the Thermostat 2. [0020-21] - it is contemplated that the one or more HVAC controllers 8 may be configured to control the comfort level of the building or structure by activating and/or deactivating the one or more HVAC components 2. In some cases, the one or more HVAC controllers 8 may be a thermostat, such as, for example, a wall mountable thermostat. [0024] and [0068] also provides further details regarding thermostat/controller user interface’s ability to access corresponding one or more HVAC equipment’s particular parameter or related groups categorized by parameters etc. and display them. Note, applicant’s specification, [0073] defines “device” as the HVAC equipment and/or an interface device.)
and instructing, [using the at least one processor, the electronic display to reproduce the first interface by displaying a first graphical user interface based at least in part on the first data indicative of the first operational parameters] of the first equipment. (Besides Fig. 9, [0020-21], [0024], [0044-45], and [0068] above, see [0041] - Display of one or more screens from the remote thermostat may be accomplished by, for example, executing a remote access application or function on the local thermostat, which may facilitate the local thermostat to gain access to remote THERMOSTAT 2 across the communication network. As part of this feature, the local thermostat may be configured to display one or more screens, including HOME screen 150 on the display 152, with information that corresponds to THERMOSTAT 2 rather than the local thermostat. The screen(s) that include information that correspond to THERMOSTAT 2 may be the same or substantially similar to the screen(s) that would be viewed by a user if the user were physically at the user interface of THERMOSTAT 2. See also Fig. 26 & [0065] - Screen 462 may be used by the installer to specify the equipment type to be controlled by the selected thermostat(s). In some cases, screen 462 may include one or more of a CONVENTIONAL button 464, a HEAT PUMP button 466 and a HEAT ONLY, NO FAN button 468. Screen 462 may also include a banner 463 including a thermostat identifier and a menu location which may be useful to the installer in i9dentifying which parameter is being changed and for which thermostat.)
Accordingly, as Golden and Nelson are directed to HVAC display and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user input based selection of HVAC parametric data of specific zone(s) for visualization and adjustments taught by Golden by specifically incorporating the ability of selecting a particular device such as thermostat of that particular zone as taught by Nelson as doing so would have been considered as adding another well-known feature practiced in the art. Also doing so would have improved Golden’s well-known system/method in a predictable and expected manner, such as, by providing an improved method/system by providing efficient remote access to users such as installers who may change at least one installer setting for two or more thermostats following simple procedures using easily accessible parametric and status data corresponding to various components as desired, as evident in Nelson, [0005-06], [0070]. 

Claim 13 is rejected under the same rationale and combination of prior art with respect to the newly recited limitations as set forth in claim 1.


Regarding claim 14, Golden and Nelson teach all the elements of claim 13.
Golden and Nelson further teach:
comprising: determining, using the at least one processor, a second device targeted by the user based at least in part on a second user input received by the zone control panel; (Nelson: see user input based selection of 1st through 5th thermostat icons, Figure 7-8. See Fig. 6 “Thermostat 1, This Device” data shown versus Fig. 9 “Thermostat 2, Gym 1” data etc.)
and when the second device targeted by the user comprises second equipment, wherein the second equipment is configured to facilitate supplying the temperature controlled air to the internal space within the building serviced by the HVAC system (Golden: [0020] - The HVAC system 100 is a networked HVAC system configured to condition air within an enclosed space, such as a house, an office building, a warehouse, etc. [0021] teaches various examples of equipment: see “The HVAC system 100 is a zoned system. As such, multiple comfort sensors 160 and dampers 185 are denoted. The HVAC system 100 also includes a circulation fan 110, a furnace 120, typically associated with the circulation fan 110, and a refrigerant evaporator coil 130, also typically associated with the circulation fan 110. The circulation fan 110, furnace 120, and refrigerant evaporator coil 130 are collectively referred to as the "indoor unit." - here, the indoor unit or its components or the comfort sensor(s) can be considered as examples of a first equipment; And in that case, the outdoor unit or the comfort sensors are considered to be the second equipment as [0020-21] further teach, “This embodiment of the system 100 also includes a compressor 140 and an associated condenser coil 142, which are typically referred to as the "outdoor unit" 144.” [0022-23] then teach such equipment working with a control unit facilitating the circulation of conditioned air to the enclosed space by regulating the temperature of the enclosed space.) and comprises a second interface configured to indicate second operational parameters of the second equipment: (Fig. 1 – see the display (interface) 170 is connected to the abovementioned equipment(s) through the data bus 190, [0026] - The display 170 is configured to provide a visual interface between a user and the HVAC system 100 including a zone dashboard screen and home page screens. In some embodiments, the display 170 also provides additional functions such as operational, diagnostic and status messages. In some embodiments, the display 170 is a thermostat for the HVAC system 100. Thus, the thermostat being the display 170 is the exemplary configuration of a second interface that is comprised by the second equipment here. Nelson: Explicitly teaches multiple thermostats. See selection of 1st through 5th thermostat icons, Figure 7-8. Also, Fig. 26 & [0065] - Screen 462 may be used by the installer to specify the equipment type to be controlled by the selected thermostat(s). In some cases, screen 462 may include one or more of a CONVENTIONAL button 464, a HEAT PUMP button 466 and a HEAT ONLY, NO FAN button 468. Screen 462 may also include a banner 463 including a thermostat identifier and a menu location which may be useful to the installer in i9dentifying which parameter is being changed and for which thermostat.)
determining, using the at least one processor, second data indicative of the second operational parameters of the second equipment; (As above, Nelson: see user input based selection of 1st through 5th thermostat icons, Figure 7-8. See Fig. 6 “Thermostat 1, This Device” data shown versus Fig. 9 “Thermostat 2, Gym 1” data etc. Also, as above, Fig. 9, [0044-45] – “Thermostat 2, Gym 1”, “Heat”, “Cool” temperatures with arrows for adjustment, and various other information such as indoor/outdoor temperature, status such as “Heat Mode” etc. settings. Here, these parameter values/status are the examples of first data indicative of the first operational parameters of the first HVAC equipment(s)/component(s) that are linked to the Thermostat 2. [0020-21] - it is contemplated that the one or more HVAC controllers 8 may be configured to control the comfort level of the building or structure by activating and/or deactivating the one or more HVAC components 2. In some cases, the one or more HVAC controllers 8 may be a thermostat, such as, for example, a wall mountable thermostat. [0024] and [0068] also provides further details regarding thermostat/controller user interface’s ability to access corresponding one or more HVAC equipment’s particular parameter or related groups categorized by parameters etc. and display them. Note, applicant’s specification, [0073] defines “device” as the HVAC equipment and/or an interface device. Likewise, Nelson, Fig. 6 “Thermostat 1, This Device” with similar data presented is considered to be the second data indicative of the second operational parameters of the second equipment such as of outdoor etc. See also Fig. 26 & [0065] as above.)
and instructing, using the at least one processor, the electronic display to reproduce the second interface by displaying a second graphical user interface based at least in part on the second data indicative of the second operational parameters of the second equipment. (Nelson: See above citations for reproduction of the first interface such as in [0041] - The screen(s) that include information that correspond to THERMOSTAT 2 may be the same or substantially similar to the screen(s) that would be viewed by a user if the user were physically at the user interface of THERMOSTAT 2. Likewise, see selection of 1st through 5th thermostat icons, Fig. 7, see also reproducing 1st through 5th interfaces for each selected thermostat, fig. 6 versus fig. 9, for example. Multiple thermostats option provide the flexibility to select any one of them and the data is reproduced from that thermostat’s interface accordingly on the screen. See also Fig. 26 & [0065] as above.)
Accordingly, motivation to combine the arts are similar to the reasons stated above.

Regarding claim 18, Golden teaches:
A tangible, non-transitory, computer-readable medium, comprising instructions executable by at least one processor of a zone control panel in a heating, ventilation, and air conditioning (HVAC) system that, when executed by the at least one processor, cause the at least one processor to:  (Fig. 1, [0020-21] - HVAC system 100. Fig. 1 – zone controller 180; [0027] - The zone controller 180 can be configured to provide the functionality of a conventional controller for delivering conditioned air to designated zones of a conditioned space. Additionally, the zone controller 180 can be configured to provide the zoning interface screens disclosed herein. For communication, see data bus 190 in Fig. 1 & [0028]; [0029] - either one of the control unit 150, the display 170 or the zone controller 180 can be configured to perform all or a portion of the features described herein. [0033] - The interface 210 can communicate via a data bus, such as data bus 190 in FIG. 1. For example, the controller 200 can be the zone controller 180 of FIG. 1 and communicate with at least one of the dampers 185 via data bus 190. See display 240 in Fig. 2 as well. Here, based on [0029] & [0033] teachings and configuration examples, either of the 170 or 240 of 180 are considerable examples of electronic display of a zone control panel as both are communicatively coupled to the equipment(s) as well as in Fig. 1. In the case of considering one of the types of 170 to be the exemplary display here, see [0026] – “In other embodiments, the display 170 is associated with a controller of the HVAC system 100, such as the control unit 150.” In the case of the above example where a type of display is 170 (note, it is the then the display 170 is associated with a controller of the HVAC system 100, such as the control unit 150), the control unit 150 is the microcontroller here. See [0024] - The control unit 150 includes a processor, such as a microprocessor, that is configured to direct operation of the HVAC system 100 according to operating parameters for the various zones of the HVAC system.) 
… a electronic display of the zone control panel …(Fig. 1 – zone controller 180; [0027] - The zone controller 180 can be configured to provide the functionality of a conventional controller for delivering conditioned air to designated zones of a conditioned space. Additionally, the zone controller 180 can be configured to provide the zoning interface screens disclosed herein. For communication, see data bus 190 in Fig. 1 & [0028]; [0029] - either one of the control unit 150, the display 170 or the zone controller 180 can be configured to perform all or a portion of the features described herein. [0033] - The interface 210 can communicate via a data bus, such as data bus 190 in FIG. 1. For example, the controller 200 can be the zone controller 180 of FIG. 1 and communicate with at least one of the dampers 185 via data bus 190. See display 240 in Fig. 2 as well. Here, based on [0029] & [0033] teachings and configuration examples, either of the 170 or 240 of 180 are considerable examples of electronic display of a zone control panel as both are communicatively coupled to the equipment(s) as well as in Fig. 1. In the case of considering one of the types of 170 to be the exemplary display here, see [0026] – “In other embodiments, the display 170 is associated with a controller of the HVAC system 100, such as the control unit 150.”)

Since Golden teaches user input based identification of an HVAC system out of many systems and identification of a particular zone out of many zones from a selection menu on a zone dashboard screen (Fig. 3, Fig. 4, [0044]) in order to visualize various parametric data such as heating/cooling set points, current temperature etc. ([0045] - As with the zoning information areas 310 of FIG. 3, each of the zoning information areas 420, 430, 440 and 450 include operating data.) and instructional area ([0047] – 470), and visualization of operating data of the specifically selected zone(s) based on user input (Fig. 8 – steps 810-840, [0070-72]; FIG. 5 illustrates an embodiment of a zone home page screen that can be employed to receive operating parameters that are used by the processor. The control unit 150 also includes a memory section having a series of operating instructions stored therein that direct the operation of the control unit 150 (e.g., the processor) when initiated thereby. The series of operating instructions may represent algorithms that are used to generate the interface screens disclosed herein.), 
Golden teaches the following limitations with the exception of that visualized/reproduced data being particularly of a zone and not stated as to be particularly of a device that comprises the equipment (such as a thermostat with a display/interface of that zone associated with the HVAC equipment mentioned above):
      determine, using a processor, whether the first device belongs to first HVAC equipment configured to facilitate delivery of first temperature controlled air to a first internal space or second HVAC equipment separate from the first equipment configured to facilitate delivery of second temperature controlled air to a second Application No. 15/991,970 Amendment and Response to Non-Final Office Action mailed on October 8, 2020Page 10 internal space, the first equipment comprising a first zone thermostat having a first interface configured to display a first parameter of the first equipment or the first temperature controlled air, and the second HVAC equipment comprising a second zone thermostat having a second interface configured to display a second parameter of the second HVAC equipment or the second temperature controlled air;
       in response to determining, via the at least one processor, that the  first device targeted by a user belongs to the first HVAC equipment ; 
      determine first data indicative of the first parameter;
and instruct, a electronic display of the zone control panel by displaying a graphical user interface illustrating the first parameter based at least in part on the first data

However, Nelson teaches remotely accessing a first thermostat from a second thermostat for displaying the interface of a selected thermostat. (Fig. 8 here is considered the zone control panel, and when a particular thermostat is selected, it is considered to be targeting the HVAC component(s)’ parameter value(s) linked to that thermostat.)

Thus, Nelson explicitly teaches:
    determine whether the first device belongs to first HVAC equipment configured to facilitate delivery of first temperature controlled air to a first internal space or second HVAC equipment configured to facilitate delivery of second temperature controlled air to a second Application No. 15/991,970 Amendment and Response to Non-Final Office Action mailed on October 8, 2020Page 10internal space, the first equipment comprising a first zone thermostat having a first interface configured to display a first parameter of the first equipment or the first temperature controlled air, and the second HVAC equipment comprising a second zone thermostat having a second interface configured to display a second parameter of the second HVAC equipment or the second temperature controlled air (ABSTRACT, Figures 7-9, 0035-48)
       in response to determining, via the at least one processor, that the  first device targeted by a user belongs to the first HVAC equipment ((ABSTRACT, Figures 7-9, 0035-48)
      determine first data indicative of the first parameter ((ABSTRACT, Figures 7-9, 0035-48)
and instruct, a electronic display of the zone control panel by displaying a graphical user interface illustrating the first parameter based at least in part on the first data ((ABSTRACT, Figures 7-9, 0035-48))

Accordingly, as Golden and Nelson are directed to HVAC display and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user input based selection of HVAC parametric data of specific zone(s) for visualization and adjustments taught by Golden by specifically incorporating the ability of selecting a particular device such as thermostat of that particular zone as taught by Nelson as doing so would have been considered as adding another well-known feature practiced in the art. Also doing so would have improved Golden’s well-known system/method in a predictable and expected manner, such as, by providing an improved method/system by providing efficient remote access to users such as installers who may change at least one installer setting for two or more thermostats following simple procedures using easily accessible parametric and status data corresponding to various components as desired, as evident in Nelson, [0005-06], [0070]. 


Claim 18 is rejected under the same combination of prior art and rationale with respect to the newly cited limitations as set forth in claim 1.

Regarding claim 20, Golden and Nelson teach all the elements of claim 18.
Golden and Nelson further teach:
wherein the instructions, when executed by the at least one processor, cause the at least one processor to, 
       determine a second device targeted by a user based at least in part on a second user input received by the zone control panel; (Nelson: see user input based selection of 1st through 5th thermostat icons, Figure 7-8. See Fig. 6 “Thermostat 1, This Device” data shown versus Fig. 9 “Thermostat 2, Gym 1” data etc.)
    determine whether the second device belongs to the first HVAC equipment or the second HVAC equipment (Nelson, ABSTRACT, Figures 7-9, 0035-42, see the remote access feature as reading on the determination limitation)
  in response to determining that the second device targeted by the second user input belongs to the second HVAC equipment (As above, Nelson: see user input based selection of 1st through 5th thermostat icons, Figure 7-8. See Fig. 6 “Thermostat 1, This Device” data shown versus Fig. 9 “Thermostat 2, Gym 1” data etc. Also, as above, Fig. 9, [0044-45] – “Thermostat 2, Gym 1”, “Heat”, “Cool” temperatures with arrows for adjustment, and various other information such as indoor/outdoor temperature, status such as “Heat Mode” etc. settings. Here, these parameter values/status are the examples of first data indicative of the first operational parameters of the first HVAC equipment(s)/component(s) that are linked to the Thermostat 2. [0020-21] - it is contemplated that the one or more HVAC controllers 8 may be configured to control the comfort level of the building or structure by activating and/or deactivating the one or more HVAC components 2. In some cases, the one or more HVAC controllers 8 may be a thermostat, such as, for example, a wall mountable thermostat. [0024] and [0068] also provides further details regarding thermostat/controller user interface’s ability to access corresponding one or more HVAC equipment’s particular parameter or related groups categorized by parameters etc. and display them. Note, applicant’s specification, [0073] defines “device” as the HVAC equipment and/or an interface device. Likewise, Nelson, Fig. 6 “Thermostat 1, This Device” with similar data presented is considered to be the second data indicative of the second operational parameters of the second equipment such as of outdoor etc. See also Fig. 26 & [0065] as above.) instruct the electronic display to display a first zone settings screen that indicates the first measured air conditions within the first zone and the operational mode of the first zone thermostat; (Golden: [0018] - If the user would like to see all of the zones at once, the user can invoke the zone dashboard screen. From the zone dashboard screen, the user can view the current temperature, cool to set point and heat to set point (i.e., different modes) for each of the zones of a zoned HVAC system. The interface zoning screens can be employed by or on HVAC components such as a thermostat, an environmental sensor, a zone controller, etc.; [0037] - The display 240 is configured to allow interaction with a user by visually providing information to a user and receiving user inputs. In one embodiment, the display 240 can provide a zone dashboard screen and a home page screen for the different zones. The zone dashboard screen includes zone information areas that provide operating data for corresponding zones and receive user inputs that select a single one of the zones for the processor to direct operations thereof. The operating data includes operating parameters such as heating and cooling sets points and also environmental data such as the current temperature. Each home page screen is configured to receive inputs for adjusting at least some of the operating data for a corresponding single zone. Nelson: Also teaches similar adjustment functionality in [0046] - user adjusting a parameter setting such as, for example, a heating temperature set point or a cooling temperature set point using arrows 202, 204, 208, and/or 210, for a remote thermostat on the communication network.)
determine second data indicative of the second parameter (Nelson, ABSTRACT, Figures 7-9, see also Golden: Fig. 8 – steps 810-840, [0070-72]; FIG. 5 illustrates an embodiment of a zone home page screen that can be employed to receive operating parameters that are used by the processor. The control unit 150 also includes a memory section having a series of operating instructions stored therein that direct the operation of the control unit 150 (e.g., the processor) when initiated thereby. The series of operating instructions may represent algorithms that are used to generate the interface screens disclosed herein. Nelson: Besides Fig. 9, [0020-21], [0024], [0044-45], and [0068] above, see [0041] - Display of one or more screens from the remote thermostat may be accomplished by, for example, executing a remote access application or function on the local thermostat, which may facilitate the local thermostat to gain access to remote THERMOSTAT 2 across the communication network. As part of this feature, the local thermostat may be configured to display one or more screens, including HOME screen 150 on the display 152, with information that corresponds to THERMOSTAT 2 rather than the local thermostat. The screen(s) that include information that correspond to THERMOSTAT 2 may be the same or substantially similar to the screen(s) that would be viewed by a user if the user were physically at the user interface of THERMOSTAT 2. See also Fig. 26 & [0065] - Screen 462 may be used by the installer to specify the equipment type to be controlled by the selected thermostat(s). In some cases, screen 462 may include one or more of a CONVENTIONAL button 464, a HEAT PUMP button 466 and a HEAT ONLY, NO FAN button 468. Screen 462 may also include a banner 463 including a thermostat identifier and a menu location which may be useful to the installer in i9dentifying which parameter is being changed and for which thermostat.)
 instruct the electronic display to display an additional graphical user interface illustrating the second parameter based at least in part on the second data (Nelson, ABSTRACTm Figures 7-9)

Claim 21. The cited combination of prior art teaches the system of claim 1, wherein the first parameter comprises an operational parameter of the first equipment (Nelson, ABSTRACT, Figures 7-9, see temperature)  
Claim 22. The cited combination of prior art teaches the system of claim 1, wherein the first parameter comprises a temperature or pressure parameter of the first temperature controlled air (Nelson, ABSTRACT, Figures 7-9, see temperature)
Claim 23. The cited combination of prior art teaches the system of claim 1, wherein the first parameter comprises an operational parameter of the first equipment, wherein the first interface of the first zone thermostat is configured to display the operational parameter and an airflow parameter of the first temperature controlled air, and wherein the microcontroller is programmed to instruct the electronic display of the zone control panel to reproduce aspects of the first interface of the first zone thermostat by displaying on the electronic display the graphical user interface illustrating the first operational parameter and the airflow parameter (Nelson, ABSTRACT, Figures 7-9, see temperature as reading on both airflow parameter and first operational parameter (e.g. see also location as an operational parameter)


Claim(s) 5, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 20140207291 A1) in view of Nelson (US 20130087628 A1) in view over Dyess (PG/PUB 20160054027) in further view of Kuroiwa (US 20140058569 A1).

Regarding claim 5, Golden and Nelson teach all the elements of claim 4.
Golden and Nelson further teach:
the first equipment comprises an outdoor HVAC unit; (Golden: [0020-21] teach, “This embodiment of the system 100 also includes a compressor 140 and an associated condenser coil 142, which are typically referred to as the "outdoor unit" 144.” [0022-23] then teach such equipment working with a control unit facilitating the circulation of conditioned air to the enclosed space by regulating the temperature of the enclosed space.)
the second equipment comprises an indoor HVAC unit; (Golden: [0021] teaches various examples of equipment: see “The HVAC system 100 is a zoned system. As such, multiple comfort sensors 160 and dampers 185 are denoted. The HVAC system 100 also includes a circulation fan 110, a furnace 120, typically associated with the circulation fan 110, and a refrigerant evaporator coil 130, also typically associated with the circulation fan 110. The circulation fan 110, furnace 120, and refrigerant evaporator coil 130 are collectively referred to as the "indoor unit.". [0022-23] then teach such equipment working with a control unit facilitating the circulation of conditioned air to the enclosed space by regulating the temperature of the enclosed space.)
and the microcontroller is programmed to: (Golden: (As above, in the case of the above example where a type of display is 170 (note, it is the then the display 170 is associated with a controller of the HVAC system 100, such as the control unit 150), the control unit 150 is the microcontroller here. See [0024] - The control unit 150 includes a processor, such as a microprocessor, that is configured to direct operation of the HVAC system 100 according to operating parameters for the various zones of the HVAC system.)

While Golden and Nelson teach reproduction of multiple interfaces such as by user input based selection of a thermostat out of many that are each connected to one or more HVAC components as cited above (See Golden: Fig. 1 – see the display (interface) 170 is connected to the abovementioned equipment(s) through the data bus 190, [0026] - The display 170 is configured to provide a visual interface between a user and the HVAC system 100 including a zone dashboard screen and home page screens. In some embodiments, the display 170 also provides additional functions such as operational, diagnostic and status messages. In some embodiments, the display 170 is a thermostat for the HVAC system 100. Thus, the thermostat being the display 170 is the exemplary configuration of a first, second etc. interface that is comprised by the first, second etc. equipment here. Nelson: Explicitly teaches multiple thermostats. See selection of 1st through 5th thermostat icons, Figure 7-8. [0041] - The screen(s) that include information that correspond to THERMOSTAT 2 may be the same or substantially similar to the screen(s) that would be viewed by a user if the user were physically at the user interface of THERMOSTAT 2. Likewise, see selection of 1st through 5th thermostat icons, Fig. 7, see also reproducing 1st through 5th interfaces for each selected thermostat, fig. 6 versus fig. 9, for example. Multiple thermostats option provide the flexibility to select any one of them and the data is reproduced from that thermostat’s interface accordingly on the screen. Fig. 26 & [0065] - Screen 462 may be used by the installer to specify the equipment type to be controlled by the selected thermostat(s). In some cases, screen 462 may include one or more of a CONVENTIONAL button 464, a HEAT PUMP button 466 and a HEAT ONLY, NO FAN button 468. Screen 462 may also include a banner 463 including a thermostat identifier and a menu location which may be useful to the installer in i9dentifying which parameter is being changed and for which thermostat.), 

Golden and Nelson do not explicitly disclose:
[instruct the first electronic display to] display a system overview screen comprising a first image of the outdoor HVAC unit and a second image of the indoor HVAC unit; 
[instruct the first electronic display to display the first graphical user interface in response to the user input selecting the first image of the outdoor HVAC unit in the system overview screen; 
[and instruct the  electronic display to display the additional graphical user interface in response the additional user input selecting the second image of the indoor HVAC unit in the system overview screen.

Kuroiwa explicitly teaches:
[instruct the first electronic display to] display a system overview screen comprising a first image of the outdoor HVAC unit and a second image of the indoor HVAC unit; (See FIG. 1 is a diagram illustrating an entire configuration of an air-conditioning system that has an air-conditioning management device, which includes outdoor devices and indoor devices being remotely controlled. See Fig. 3, [0053] for a device display controller 404, which based on various data that is stored in the data storage 60, displays various information related to each air conditioner (outdoor device 2 and indoor devices 3) by way of the display 10. For example, the device display controller 404 displays a monitoring screen as illustrated in FIG. 4. [0054] teaches that the display can show various device related data/icons (of outdoor and indoor devices), such as in [0058] - FIG. 6, the device display controller 404, together with displaying the photographed image of the air conditioner that corresponds to that icon 102, displays information (maintenance information) related to the maintenance of that air conditioner. [0056] By pressing one of the buttons 103, 104, which are GUI (Graphical User Interface) buttons, on the monitoring screen, it is possible for the user to switch to a monitoring screen that corresponds to a desired floor. [0057] - when the user performs an operation of selecting an icon 102, the device display controller 404 displays specified information for the air conditioner that corresponds to that icon 102. Fig. 7, [0063] - The device information table 602 is a data table in which information related to each air conditioner (outdoor device 2, indoor devices 3) is set. More specifically, as illustrated in FIG. 9, records that include a device ID 6020, a device name 6021, operating state information 6022, location information 6023, an image ID 6024, and maintenance information 6025 are entered in the device information table 602 for each air conditioner that is connected to the air-conditioning management device 1.)
[instruct the first electronic display to display the first graphical user interface that reproduces the first interface of the outdoor HVAC unit] when the first user input selects the first image of the outdoor HVAC unit in the system overview screen; ([0040-44] teach when the outdoor device 2 receives control data from the air-conditioning management device 1, the outdoor device 2 performs operation based on that control data. The outdoor device 2 also transmits state change data from an indoor device 3 to the air-conditioning management device 1. Furthermore, the outdoor device 2 transmits data that is related to the outside air temperature, which is measured by a temperature sensor that is not illustrated in the figure, and the operating state of the outdoor device 2 (outdoor device data) to the air-conditioning device 1 at specified timing. [0045-46] – display 10 takes in user input, where it displays a user operation screen or various information related to the air conditioners (outdoor device 2, indoor devices 3). See also Fig. 4, 6-7, [0053-58], Fig. 9, [0063] as above.)
[and instruct the first electronic display to display the second graphical user interface that reproduces the second interface of the indoor HVAC unit] when the second user input selects the second image of the indoor HVAC unit in the system overview screen. ([0040-44] teach the indoor device 3 performs operation based on the operation signal from the corresponding remote control 4. More specifically, the indoor device 3 switches the operating mode such as cooling, heating, dehumidifying, fan and the like, and performs operation to blow out a set amount of air at a set temperature, according to the operation signal. Moreover, when an indoor device 3 receives control data from the air-conditioning management device 1, the indoor device 3 performs operation based on that control data. Furthermore, an indoor device 3 transmits data related to the indoor device's own operating state that was changed based on an operation signal from a remote control 4 (state change data) to the outdoor device 2. [0045-46] – display 10 takes in user input, where it displays a user operation screen or various information related to the air conditioners (outdoor device 2, indoor devices 3). See also Fig. 4, 6-7, [0053-58], Fig. 9, [0063] as above.)
Accordingly, as Golden, Nelson, and Kuroiwa are directed to HVAC display and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user input based selection of HVAC parametric data of specific zone(s) by selecting a particular device such as thermostat of that particular zone for visualization and adjustments as taught by Golden and Nelson by specifically incorporating the addition of the functionalities as taught by Kuroiwa as doing so would have been considered as adding another well-known feature practiced in the art. Also, incorporating the above feature of Kuroiwa would have improved Golden and Nelson’s combined system/method in a predictable and expected manner, because the modification of the display function of the selected indoor/outdoor thermostat, as per Fig. 4, 6-7, 9 of Kuroiwa, when combined with the function of displaying thermostat settings, as per Nelson (combined with Golden), illustrates the function of displaying both status and settings of a selected indoor/outdoor equipment icons and doing so would have provided great advantages such as the user such as the manager of the air-conditioning system or the person in charge of maintenance can easily identify the installation location of each air conditioner, and thus the efficiency of work such as maintenance can be improved etc., as evident in Kuroiwa, Fig. 4, 6-7, 9, [0090-92]. 

Regarding claim 11, Golden and Nelson teach all the elements of claim 1.
Golden further teaches:
comprising memory … ([0036], [0073] - The memory 230 may store operating instructions to direct the operation of the processor 220 when initiated thereby. The operating instructions can correspond to algorithms that provide the functionality of the zoning interface screens disclosed herein.) 
Nelson further teaches memory ([0027] - The illustrative HVAC controller 28 of FIG. 4 includes a memory 52 that may be in communication with processor 44. Memory 52 may be used to store any desired information, such as the aforementioned control algorithm, set points, schedule information, differential pressure limits, installer configurations, and the like. Processor 44 may store information within memory 52 and may subsequently retrieve the stored information.) being able to store any desired information and control algorithm to enable execution of the functionalities of user input based reproducing a particular HVAC device/equipment interface selected from the menu of multiple interfaces on the zone control panel/dashboard (Fig. 6-9, 12 etc. shows the user selection menu and various clickable information tied to various HVAC interfaces and components. [0041] - the local thermostat may be configured to display one or more screens, including HOME screen 150 on the display 152, with information that corresponds to THERMOSTAT 2 rather than the local thermostat. The screen(s) that include information that correspond to THERMOSTAT 2 may be the same or substantially similar to the screen(s) that would be viewed by a user if the user were physically at the user interface of THERMOSTAT 2.) and also those interfaces/ thermostats are linked to one or more HVAC components as in the limitations “… [comprising memory] configured to store a data … that associates a plurality of equipment identifiers each to a corresponding interface, wherein the microcontroller is programmed to: determine an equipment identifier that identifies the first equipment based at least in part on the first user input received by the zone control panel;] [and determine the first interface used by the first equipment based at least in part on the equipment identifier] …” (Fig. 8 here is considered the zone control panel, and when a particular thermostat is selected, it is considered to be targeting the HVAC component(s)’ parameter value(s) linked to that thermostat. [0020-21] - it is contemplated that the one or more HVAC controllers 8 may be configured to control the comfort level of the building or structure by activating and/or deactivating the one or more HVAC components 2. In some cases, the one or more HVAC controllers 8 may be a thermostat, such as, for example, a wall mountable thermostat. [0024] and [0068] also provides further details regarding thermostat/controller user interface’s ability to access corresponding one or more HVAC equipment’s particular parameter or related groups categorized by parameters etc. and display them. Fig. 26 & [0065] - Screen 462 may be used by the installer to specify the equipment type to be controlled by the selected thermostat(s). In some cases, screen 462 may include one or more of a CONVENTIONAL button 464, a HEAT PUMP button 466 and a HEAT ONLY, NO FAN button 468. Screen 462 may also include a banner 463 including a thermostat identifier and a menu location which may be useful to the installer in i9dentifying which parameter is being changed and for which thermostat.).
Motivation to combine the teachings of the above arts would be similar to the reasons stated above.

Accordingly, above citations from Golden and Nelson’s combined system/method teach the following limitations except an explicit teaching of the underlined portions such as the association of data such as identifiers being stored as a data table:

[comprising memory configured to store a data] table that associates [a plurality of equipment identifiers each to a corresponding interface, …;] 
[and determine the first interface used by the first equipment based at least in part on the equipment identifier] and the data table. 

Kuroiwa explicitly teaches:
[comprising memory configured to store a data] table that associates [a plurality of equipment identifiers each to a corresponding interface, …;] [and determine the first interface used by the first equipment based at least in part on the equipment identifier] and the data table. (See Fig. 3, [0053] for a device display controller 404, which based on various data that is stored in the data storage 60, displays various information related to each air conditioner (outdoor device 2 and indoor devices 3) by way of the display 10. For example, the device display controller 404 displays a monitoring screen as illustrated in FIG. 4. [0054] teaches that the display can show various device related data/icons (of outdoor and indoor devices), such as in [0058] - FIG. 6, the device display controller 404, together with displaying the photographed image of the air conditioner that corresponds to that icon 102, displays information (maintenance information) related to the maintenance of that air conditioner. [0056] By pressing one of the buttons 103, 104, which are GUI (Graphical User Interface) buttons, on the monitoring screen, it is possible for the user to switch to a monitoring screen that corresponds to a desired floor. [0057] - when the user performs an operation of selecting an icon 102, the device display controller 404 displays specified information for the air conditioner that corresponds to that icon 102. Fig. 7, [0063] - The device information table 602 is a data table in which information related to each air conditioner (outdoor device 2, indoor devices 3) is set. More specifically, as illustrated in FIG. 9, records that include a device ID 6020, a device name 6021, operating state information 6022, location information 6023, an image ID 6024, and maintenance information 6025 are entered in the device information table 602 for each air conditioner that is connected to the air-conditioning management device 1.)
Accordingly, as Golden, Nelson, and Kuroiwa are directed to HVAC display and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user input based selection of HVAC parametric data of specific zone(s) by selecting a particular device such as thermostat of that particular zone for visualization and adjustments as taught by Golden and Nelson by specifically incorporating the addition of the functionalities as taught by Kuroiwa as doing so would have been considered as adding another well-known feature practiced in the art such as performing the same functionalities of storing association data of various components of the system as a data table. Also, incorporating the above feature of Kuroiwa would have improved Golden and Nelson’s combined system/method in a predictable and expected manner, because the modification of the display function of the selected indoor/outdoor thermostat, as per Fig. 4, 6-7, 9 of Kuroiwa, when combined with the function of displaying thermostat settings, as per Nelson (combined with Golden), illustrates the function of displaying both status and settings of a selected indoor/outdoor equipment icons and doing so would have provided great advantages such as the user such as the manager of the air-conditioning system or the person in charge of maintenance can easily identify the installation location of each air conditioner, and thus the efficiency of work such as maintenance can be improved etc., as evident in Kuroiwa, Fig. 4, 6-7, 9, [0063], [0090-92]. 

Regarding claim 15, Golden and Nelson teach all the elements of claim 14.
Golden and Nelson further teach:
the first equipment; (Golden: [0020-21] teach, “This embodiment of the system 100 also includes a compressor 140 and an associated condenser coil 142, which are typically referred to as the "outdoor unit" 144.” [0022-23] then teach such equipment working with a control unit facilitating the circulation of conditioned air to the enclosed space by regulating the temperature of the enclosed space.)
the second equipment; (Golden: [0021] teaches various examples of equipment: see “The HVAC system 100 is a zoned system. As such, multiple comfort sensors 160 and dampers 185 are denoted. The HVAC system 100 also includes a circulation fan 110, a furnace 120, typically associated with the circulation fan 110, and a refrigerant evaporator coil 130, also typically associated with the circulation fan 110. The circulation fan 110, furnace 120, and refrigerant evaporator coil 130 are collectively referred to as the "indoor unit.". [0022-23] then teach such equipment working with a control unit facilitating the circulation of conditioned air to the enclosed space by regulating the temperature of the enclosed space.)
comprising: instructing, using the at least one processor, … (Golden: (As above, in the case of the above example where a type of display is 170 (note, it is the then the display 170 is associated with a controller of the HVAC system 100, such as the control unit 150), the control unit 150 is the microcontroller here. See [0024] - The control unit 150 includes a processor, such as a microprocessor, that is configured to direct operation of the HVAC system 100 according to operating parameters for the various zones of the HVAC system.)

While Golden and Nelson teach reproduction of multiple interfaces such as by user input based selection of a thermostat out of many that are each connected to one or more HVAC components as cited above (See Golden: Fig. 1 – see the display (interface) 170 is connected to the abovementioned equipment(s) through the data bus 190, [0026] - The display 170 is configured to provide a visual interface between a user and the HVAC system 100 including a zone dashboard screen and home page screens. In some embodiments, the display 170 also provides additional functions such as operational, diagnostic and status messages. In some embodiments, the display 170 is a thermostat for the HVAC system 100. Thus, the thermostat being the display 170 is the exemplary configuration of a first, second etc. interface that is comprised by the first, second etc. equipment here. Nelson: Explicitly teaches multiple thermostats. See selection of 1st through 5th thermostat icons, Figure 7-8. [0041] - The screen(s) that include information that correspond to THERMOSTAT 2 may be the same or substantially similar to the screen(s) that would be viewed by a user if the user were physically at the user interface of THERMOSTAT 2. Likewise, see selection of 1st through 5th thermostat icons, Fig. 7, see also reproducing 1st through 5th interfaces for each selected thermostat, fig. 6 versus fig. 9, for example. Multiple thermostats option provide the flexibility to select any one of them and the data is reproduced from that thermostat’s interface accordingly on the screen. Fig. 26 & [0065] - Screen 462 may be used by the installer to specify the equipment type to be controlled by the selected thermostat(s). In some cases, screen 462 may include one or more of a CONVENTIONAL button 464, a HEAT PUMP button 466 and a HEAT ONLY, NO FAN button 468. Screen 462 may also include a banner 463 including a thermostat identifier and a menu location which may be useful to the installer in i9dentifying which parameter is being changed and for which thermostat.), 

Golden and Nelson do not explicitly disclose:
[instructing, … the electronic display to] display a system overview screen comprising a first image of the first equipment and a second image of the second equipment; 
[instructing, … the electronic display to display the first graphical user interface that reproduces the first interface] when the first user input selects the first image of the first equipment in the system overview screen; 
[and instructing, … the electronic display to display the second graphical user interface that reproduces the second interface] when the second user input selects the second image of the second equipment in the system overview screen.

Kuroiwa explicitly teaches:
[instructing, … the electronic display to] display a system overview screen comprising a first image of the first equipment and a second image of the second equipment; (See FIG. 1 is a diagram illustrating an entire configuration of an air-conditioning system that has an air-conditioning management device, which includes outdoor devices and indoor devices being remotely controlled. See Fig. 3, [0053] for a device display controller 404, which based on various data that is stored in the data storage 60, displays various information related to each air conditioner (outdoor device 2 and indoor devices 3) by way of the display 10. For example, the device display controller 404 displays a monitoring screen as illustrated in FIG. 4. [0054] teaches that the display can show various device related data/icons (of outdoor and indoor devices), such as in [0058] - FIG. 6, the device display controller 404, together with displaying the photographed image of the air conditioner that corresponds to that icon 102, displays information (maintenance information) related to the maintenance of that air conditioner. [0056] By pressing one of the buttons 103, 104, which are GUI (Graphical User Interface) buttons, on the monitoring screen, it is possible for the user to switch to a monitoring screen that corresponds to a desired floor. [0057] - when the user performs an operation of selecting an icon 102, the device display controller 404 displays specified information for the air conditioner that corresponds to that icon 102. Fig. 7, [0063] - The device information table 602 is a data table in which information related to each air conditioner (outdoor device 2, indoor devices 3) is set. More specifically, as illustrated in FIG. 9, records that include a device ID 6020, a device name 6021, operating state information 6022, location information 6023, an image ID 6024, and maintenance information 6025 are entered in the device information table 602 for each air conditioner that is connected to the air-conditioning management device 1.)
[instructing, … the electronic display to display the first graphical user interface that reproduces the first interface] when the first user input selects the first image of the first equipment in the system overview screen; ([0040-44] teach when the outdoor device 2 receives control data from the air-conditioning management device 1, the outdoor device 2 performs operation based on that control data. The outdoor device 2 also transmits state change data from an indoor device 3 to the air-conditioning management device 1. Furthermore, the outdoor device 2 transmits data that is related to the outside air temperature, which is measured by a temperature sensor that is not illustrated in the figure, and the operating state of the outdoor device 2 (outdoor device data) to the air-conditioning device 1 at specified timing. [0045-46] – display 10 takes in user input, where it displays a user operation screen or various information related to the air conditioners (outdoor device 2, indoor devices 3). See also Fig. 4, 6-7, [0053-58], Fig. 9, [0063] as above.)
[and instructing, … the electronic display to display the second graphical user interface that reproduces the second interface] when the second user input selects the second image of the second equipment in the system overview screen. ([0040-44] teach the indoor device 3 performs operation based on the operation signal from the corresponding remote control 4. More specifically, the indoor device 3 switches the operating mode such as cooling, heating, dehumidifying, fan and the like, and performs operation to blow out a set amount of air at a set temperature, according to the operation signal. Moreover, when an indoor device 3 receives control data from the air-conditioning management device 1, the indoor device 3 performs operation based on that control data. Furthermore, an indoor device 3 transmits data related to the indoor device's own operating state that was changed based on an operation signal from a remote control 4 (state change data) to the outdoor device 2. [0045-46] – display 10 takes in user input, where it displays a user operation screen or various information related to the air conditioners (outdoor device 2, indoor devices 3). See also Fig. 4, 6-7, [0053-58], Fig. 9, [0063] as above.)
Accordingly, as Golden, Nelson, and Kuroiwa are directed to HVAC display and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user input based selection of HVAC parametric data of specific zone(s) by selecting a particular device such as thermostat of that particular zone for visualization and adjustments as taught by Golden and Nelson by specifically incorporating the addition of the functionalities as taught by Kuroiwa as doing so would have been considered as adding another well-known feature practiced in the art. Also, incorporating the above feature of Kuroiwa would have improved Golden and Nelson’s combined system/method in a predictable and expected manner, because the modification of the display function of the selected indoor/outdoor thermostat, as per Fig. 4, 6-7, 9 of Kuroiwa, when combined with the function of displaying thermostat settings, as per Nelson (combined with Golden), illustrates the function of displaying both status and settings of a selected indoor/outdoor equipment icons and doing so would have provided great advantages such as the user such as the manager of the air-conditioning system or the person in charge of maintenance can easily identify the installation location of each air conditioner, and thus the efficiency of work such as maintenance can be improved etc., as evident in Kuroiwa, Fig. 4, 6-7, 9, [0090-92]. 

Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 20140207291 A1) in view of Nelson (US 20130087628 A1) in view over Dyess (PG/PUB 20160054027) in further view of Lunacek (US 20150268652 A1). 

Regarding claim 16, Golden and Nelson teach all the elements of claim 14.
Golden and Nelson further teach user input and selection based reproduction of display of data from one interface to another as cited above (Nelson: see user input based selection of 1st through 5th thermostat icons, Figure 7-8. See Fig. 6 “Thermostat 1, This Device” data shown versus Fig. 9 “Thermostat 2, Gym 1” data etc.) and also multiple screen reproduction for multiple device interfaces connected to multiple HVAC components/equipment (Nelson: as above, Fig. 9, [0044-45] – “Thermostat 2, Gym 1”, “Heat”, “Cool” temperatures with arrows for adjustment, and various other information such as indoor/outdoor temperature, status such as “Heat Mode” etc. settings. Here, these parameter values/status are the examples of first data indicative of the first operational parameters of the first HVAC equipment(s)/component(s) that are linked to the Thermostat 2. [0020-21] - it is contemplated that the one or more HVAC controllers 8 may be configured to control the comfort level of the building or structure by activating and/or deactivating the one or more HVAC components 2. In some cases, the one or more HVAC controllers 8 may be a thermostat, such as, for example, a wall mountable thermostat. [0024] and [0068] also provides further details regarding thermostat/controller user interface’s ability to access corresponding one or more HVAC equipment’s particular parameter or related groups categorized by parameters etc. and display them. Note, applicant’s specification, [0073] defines “device” as the HVAC equipment and/or an interface device. Likewise, Nelson, Fig. 6 “Thermostat 1, This Device” with similar data presented is considered to be the second data indicative of the second operational parameters of the second equipment such as of outdoor etc. See also Fig. 26 & [0065] as above.). 

Thus, Golden and Nelson teach the following limitations except the underlined portions that requires the system/method to be able to simultaneously displaying two different information/data in two different portions of the screen based on the user input.

In other words, Golden and Nelson do not explicitly teach:
comprising, when the second user input is received while the first electronic display is displaying the first graphical user interface, [instructing, using the at least one processor, the electronic display to display the first graphical user interface in] a first portion of [the electronic display; 
and instruct the electronic display to display the second graphical user interface in] a second portion of [the electronic display] such that the first electronic display simultaneously displays [the first graphical user interface associated with the first equipment] and [the second graphical user interface associated with the second equipment.]

Lunacek explicitly teaches:
comprising, when the second user input is received while the first electronic display is displaying the first graphical user interface, [instructing, using the at least one processor, the electronic display to display the first graphical user interface in] a first portion of [the electronic display; ([0097] - Additionally, in some cases, there may be an additional menu option to select the format for the wallpaper, such as, for example, the entire display wallpaper or split display wallpaper with the electronic image in a first region and the controller 100 parameters in a second region, as described with respect to FIG. 14.)
and instruct the electronic display to display the second graphical user interface in] a second portion of [the electronic display] such that the first electronic display simultaneously displays [the first graphical user interface associated with the first equipment] and [the second graphical user interface associated with the second equipment.] (As above, [0097] - Additionally, in some cases, there may be an additional menu option to select the format for the wallpaper, such as, for example, the entire display wallpaper or split display wallpaper with the electronic image in a first region and the controller 100 parameters in a second region, as described with respect to FIG. 14.)
Accordingly, as Golden, Nelson, and Lunacek are directed to HVAC display and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user input based selection of HVAC parametric data of specific zone(s) by selecting a particular device such as thermostat of that particular zone for visualization and adjustments as taught by Golden and Nelson by specifically incorporating the addition of the functionalities as taught by Lunacek as doing so would have been considered as adding another well-known feature practiced in the art. Also, incorporating the above feature of Lunacek would have improved Golden and Nelson’s combined system/method in a predictable and expected manner, because the modification of the display function by splitting/simultaneously displaying (on different regions of screen) various data from various sources, as per Lunacek, when combined with the function of displaying thermostat settings, as per Nelson (combined with Golden) would have provided great advantages such as the user such as the manager of the air-conditioning system or the person in charge of maintenance can easily manage how data is integrated within a display window based on the data he wants to see simultaneously for various possible purposes such as maintenance, troubleshooting of any equipment/thermostats etc. as evident in Lunacek, [0097]. 
.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 20140207291 A1) in view of Nelson (US 20130087628 A1) in view over Dyess (PG/PUB 20160054027) in further view of Wacker (US 20050040248 A1).

Regarding claim 2, Golden and Nelson teach all the elements of claim 1.
Golden and Nelson further teach:
… and the microcontroller is programmed to: receive from the first zone thermostat first data indicative of the first operational parameters of the first equipment from the first equipment; (Golden: as above, Fig. 8 – steps 810-840, [0070-72]; FIG. 5 illustrates an embodiment of a zone home page screen that can be employed to receive operating parameters that are used by the processor. The control unit 150 also includes a memory section having a series of operating instructions stored therein that direct the operation of the control unit 150 (e.g., the processor) when initiated thereby. The series of operating instructions may represent algorithms that are used to generate the interface screens disclosed herein. Nelson: Fig. 9, [0044-45] – “Thermostat 2, Gym 1”, “Heat”, “Cool” temperatures with arrows for adjustment, and various other information such as indoor/outdoor temperature, status such as “Heat Mode” etc. settings. Here, these parameter values/status are the examples of first data indicative of the first operational parameters of the first HVAC equipment(s)/component(s) that are linked to the Thermostat 2. [0020-21] - it is contemplated that the one or more HVAC controllers 8 may be configured to control the comfort level of the building or structure by activating and/or deactivating the one or more HVAC components 2. In some cases, the one or more HVAC controllers 8 may be a thermostat, such as, for example, a wall mountable thermostat. [0024] and [0068] also provides further details regarding thermostat/controller user interface’s ability to access corresponding one or more HVAC equipment’s particular parameter or related groups categorized by parameters etc. and display them. Note, applicant’s specification, [0073] defines “device” as the HVAC equipment and/or an interface device.)
and generate, based on the first data,  the first graphical user interface to graphically reproduce aspects  the … user interface when the first device comprises the first equipment. (Nelson: Besides Fig. 9, [0020-21], [0024], [0044-45], and [0068] above, see [0041] - Display of one or more screens from the remote thermostat may be accomplished by, for example, executing a remote access application or function on the local thermostat, which may facilitate the local thermostat to gain access to remote THERMOSTAT 2 across the communication network. As part of this feature, the local thermostat may be configured to display one or more screens, including HOME screen 150 on the display 152, with information that corresponds to THERMOSTAT 2 rather than the local thermostat. The screen(s) that include information that correspond to THERMOSTAT 2 may be the same or substantially similar to the screen(s) that would be viewed by a user if the user were physically at the user interface of THERMOSTAT 2.)

However, Golden and Nelson do not explicitly disclose wherein: the first interface comprises an analog user interface on the electronic display; … and … graphically reproduce the analog user interface ….

Wacker explicitly teaches wherein: the first interface comprises an analog user interface; … and … graphically reproduce the analog user interface …. (See abstract, [0016], [0121] - The hardware component of the output actuation may be implemented through an analog interface set from the thermostat. Analog control and interface to the modulation may be controlled through software algorithm PID and staging information. [0017], [0122] - The present thermostat may provide modulated/analog control of an air management system and discrete/digital control of the same or another air management system. … The thermostat may provide analog or digital signals for controlling single or multiple cooling or heating stages. Humidity control may also be implemented by the thermostat and associated air management equipment. A group of thermostats may be connected to a common communications bus. Such bus may have a sequencer connected to the bus. Instructions, software changes, commands, parameters and other information may be communicated among the thermostats and the sequencer. Operations of the thermostats may be sequenced.)
Accordingly, as Golden, Nelson, and Wacker are directed to HVAC display and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user input based selection of HVAC parametric data of specific zone(s) by selecting a particular device such as thermostat of that particular zone for visualization and adjustments as aught by Golden and Nelson by specifically incorporating the addition of thermostats with analog interface to be part of the network connected thermostat system with the ability of instructions, software changes, commands, parameters and other information being communicated among the thermostats and the sequencer as taught by Wacker as doing so would have been considered as adding another well-known feature practiced in the art where analog thermostats are generally cheap. Also since Nelson, [0041] already teaches screen(s) that include information that correspond to THERMOSTAT 2 (i.e., a particular thermostat) may be the same or substantially similar to the screen(s) that would be viewed by a user if the user were physically at the user interface of THERMOSTAT 2, incorporating the above feature of Wacker would have improved Golden and Nelson’s combined system/method in a predictable and expected manner, such as, by reproducing the data from the analog interfaces along with any other thermostat interfaces and also by providing an improved method/system by providing flexible modulated/analog control of an air management system and discrete/digital control of the same or another air management system, as evident in Wacker, abstract, [0016-17], [0121-22]. 


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 20140207291 A1) in view of Nelson (US 20130087628 A1) in view over Dyess (PG/PUB 20160054027)  in further view of Clark (US 20190107296 A1).

Regarding claim 7, Golden and Nelson teach all the elements of claim 1.
Golden and Nelson further teach:
wherein: the first zone thermostat is configured to: determine first measured air conditions within the first internal space or corresponding  first zone of the building; (Golden: Fig. 5 - Master bedroom (zone) indoor temperature 72, indoor humidity is 45%, current outdoor temperature 83 etc. (measured air conditions), which are reproduction of display of the zone device such as thermostat. (As above, [0026] - in some embodiments, the display 170 is a thermostat for the HVAC system 100.) [0027] - Each of the designated zones include at least one demand unit, such as the furnace 120, and at least one user interface, such as a thermostat or a comfort sensor.) Nelson: [0037] teaches similar information such as reproduced display shows each thermostat and its associated current temperature etc. information.)
and output a first control signal requesting conditioning based at least in part on a first operational mode of the first zone thermostat … (Golden: [0027] - The zone controller 180 operates electronic dampers 185 to control air flow to the zones of the enclosed space. The zone controller 180 generates a blower control signal to request a blower volume for the circulation fan 110. The zone controller 180 can be configured to provide the functionality of a conventional controller for delivering conditioned air to designated zones of a conditioned space. Additionally, the zone controller 180 can be configured to provide the zoning interface screens disclosed herein. Then based on user input on a zone control panel, this data can be shown per zone as selected and further user control on that interface is given as in [0037] - The operating data includes operating parameters such as heating and cooling sets points (i.e., set points in heating and/or cooling modes) and also environmental data such as the current temperature. Each home page screen is configured to receive inputs for adjusting at least some of the operating data for a corresponding single zone.)

and the microcontroller is programmed to instruct the first electronic display to display a first zone settings screen that indicates the first measured air conditions within the first zone and the first operational mode of the first zone thermostat. (Golden: [0018] - If the user would like to see all of the zones at once, the user can invoke the zone dashboard screen. From the zone dashboard screen, the user can view the current temperature, cool to set point and heat to set point (i.e., different modes) for each of the zones of a zoned HVAC system. The interface zoning screens can be employed by or on HVAC components such as a thermostat, an environmental sensor, a zone controller, etc.; [0037] - The display 240 is configured to allow interaction with a user by visually providing information to a user and receiving user inputs. In one embodiment, the display 240 can provide a zone dashboard screen and a home page screen for the different zones. The zone dashboard screen includes zone information areas that provide operating data for corresponding zones and receive user inputs that select a single one of the zones for the processor to direct operations thereof. The operating data includes operating parameters such as heating and cooling sets points and also environmental data such as the current temperature. Each home page screen is configured to receive inputs for adjusting at least some of the operating data for a corresponding single zone. Nelson: Also teaches similar adjustment functionality in [0046] - user adjusting a parameter setting such as, for example, a heating temperature set point or a cooling temperature set point using arrows 202, 204, 208, and/or 210, for a remote thermostat on the communication network.)
	Accordingly, Golden and Nelson’s teachings are combinable for the same reasons as stated above in order to request and retrieve zonal thermostat information in a zone control panel and provide user selection and input based access to adjust various settings and parameters such as set points in various modes (heating and/or cooling) by utilizing such well-known display features of the art. 

While Golden and Nelson teach zonal devices such as thermostats controlling zonal conditions based on an operational mode of the thermostat, 
Golden and Nelson do not explicitly disclose:
[and output a first control signal requesting conditioning based at least in part on a first operational mode of the first zone thermostat] and a difference between the first measured air conditions and first target air conditions associated with the first zone;  

Clark explicitly teaches:
[and output a first control signal requesting conditioning based at least in part on a first operational mode of the first zone thermostat] and a difference between the first measured air conditions and first target air conditions associated with the first internal space or the corresponding first zone ; ([0047] - Thermostat 136 includes a communications interface 155, a user interface 148, and a sensor 147. User interface 148 enables a user to enter settings, such as temperature setpoint, operating mode, schedule, and so forth, and communicates the user settings via HVAC network 139 to control hub 160 and/or modular HVAC unit 110. Thermostat 136 may receive status, operational, informational, and diagnostic information via communications interface 157 which may be displayed on user interface 148. Thermostat 136 includes an environmental sensor 147 configured to sense an environmental condition in the vicinity of thermostat 136, e.g., temperature and/or humidity. As will be appreciated by one of ordinary skill, thermostat 136 compares the sensed environmental condition, such as temperature, to a setpoint, and communicates a signal to modular HVAC unit 110, control hub 160, or other suitable device to activate or deactivate modular HVAC unit 110 to maintain the conditioned space at the desired setpoint.)
Accordingly, as Golden, Nelson, and Clark are directed to HVAC display and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user input based selection of HVAC parametric data of specific zone(s) by selecting a particular device such as thermostat of that particular zone for visualization and adjustments as aught by Golden and Nelson by specifically incorporating the addition of thermostat’s ability to provide conditional zonal control features such as comparing measured versus set point conditions and control the zone accordingly as taught by Clark as doing so would have been considered as adding another well-known feature practiced in the art. Also since Golden and Nelson already teach zonal controller including thermostat as the interface and its ability to provide mode based conditional control, incorporating the above feature of Clark would have improved Golden and Nelson’s combined system/method in a predictable and expected manner, such as, by providing an improved method/system by providing flexible modulated control of an HVAC system, as evident in Clark, [0047]. 

Regarding claim 17, Golden and Nelson teach all the elements of claim 13.
Golden and Nelson further teach:
comprising: determining, using the first zone thermostat  first measured air conditions within the first internal airspace or corresponding first zone of the building; (Golden: Fig. 5 - Master bedroom (zone) indoor temperature 72, indoor humidity is 45%, current outdoor temperature 83 etc. (measured air conditions), which are reproduction of display of the zone device such as thermostat. (As above, [0026] - in some embodiments, the display 170 is a thermostat for the HVAC system 100.) [0027] - Each of the designated zones include at least one demand unit, such as the furnace 120, and at least one user interface, such as a thermostat or a comfort sensor.) Nelson: [0037] teaches similar information such as reproduced display shows each thermostat and its associated current temperature etc. information.)
outputting, using the first zone thermostat, a first control signal requesting conditioning of the first internal space based at least in part on a first operational mode of the first zone thermostat … (Golden: [0027] - The zone controller 180 operates electronic dampers 185 to control air flow to the zones of the enclosed space. The zone controller 180 generates a blower control signal to request a blower volume for the circulation fan 110. The zone controller 180 can be configured to provide the functionality of a conventional controller for delivering conditioned air to designated zones of a conditioned space. Additionally, the zone controller 180 can be configured to provide the zoning interface screens disclosed herein. Then based on user input on a zone control panel, this data can be shown per zone as selected and further user control on that interface is given as in [0037] - The operating data includes operating parameters such as heating and cooling sets points (i.e., set points in heating and/or cooling modes) and also environmental data such as the current temperature. Each home page screen is configured to receive inputs for adjusting at least some of the operating data for a corresponding single zone.)

instructing, using the at least one processor, the electronic display to display a first zone settings screen that indicates the first measured air conditions within the first zone and the first operational mode of the first zone thermostat. (Golden: [0018] - If the user would like to see all of the zones at once, the user can invoke the zone dashboard screen. From the zone dashboard screen, the user can view the current temperature, cool to set point and heat to set point (i.e., different modes) for each of the zones of a zoned HVAC system. The interface zoning screens can be employed by or on HVAC components such as a thermostat, an environmental sensor, a zone controller, etc.; [0037] - The display 240 is configured to allow interaction with a user by visually providing information to a user and receiving user inputs. In one embodiment, the display 240 can provide a zone dashboard screen and a home page screen for the different zones. The zone dashboard screen includes zone information areas that provide operating data for corresponding zones and receive user inputs that select a single one of the zones for the processor to direct operations thereof. The operating data includes operating parameters such as heating and cooling sets points and also environmental data such as the current temperature. Each home page screen is configured to receive inputs for adjusting at least some of the operating data for a corresponding single zone. Nelson: Also teaches similar adjustment functionality in [0046] - user adjusting a parameter setting such as, for example, a heating temperature set point or a cooling temperature set point using arrows 202, 204, 208, and/or 210, for a remote thermostat on the communication network.)
	Accordingly, Golden and Nelson’s teachings are combinable for the same reasons as stated above in order to request and retrieve zonal thermostat information in a zone control panel and provide user selection and input based access to adjust various settings and parameters such as set points in various modes (heating and/or cooling) by utilizing such well-known display features of the art. 

While Golden and Nelson teach zonal devices such as thermostats controlling zonal conditions based on an operational mode of the thermostat, 
Golden and Nelson do not explicitly disclose:
[outputting, using the first zone thermostat, a first control signal requesting conditioning based at least in part on a first operational mode of the first zone thermostat] and a difference between the first measured air conditions and first target air conditions associated with the first zone;  

Clark explicitly teaches:
[outputting, using the first zone thermostat, a first control signal requesting conditioning based at least in part on a first operational mode of the first zone thermostat] and a difference between the first measured air conditions and first target air conditions associated with the first zone; ([0047] - Thermostat 136 includes a communications interface 155, a user interface 148, and a sensor 147. User interface 148 enables a user to enter settings, such as temperature setpoint, operating mode, schedule, and so forth, and communicates the user settings via HVAC network 139 to control hub 160 and/or modular HVAC unit 110. Thermostat 136 may receive status, operational, informational, and diagnostic information via communications interface 157 which may be displayed on user interface 148. Thermostat 136 includes an environmental sensor 147 configured to sense an environmental condition in the vicinity of thermostat 136, e.g., temperature and/or humidity. As will be appreciated by one of ordinary skill, thermostat 136 compares the sensed environmental condition, such as temperature, to a setpoint, and communicates a signal to modular HVAC unit 110, control hub 160, or other suitable device to activate or deactivate modular HVAC unit 110 to maintain the conditioned space at the desired setpoint.)
Accordingly, as Golden, Nelson, and Clark are directed to HVAC display and control technology, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user input based selection of HVAC parametric data of specific zone(s) by selecting a particular device such as thermostat of that particular zone for visualization and adjustments as aught by Golden and Nelson by specifically incorporating the addition of thermostat’s ability to provide conditional zonal control features such as comparing measured versus set point conditions and control the zone accordingly as taught by Clark as doing so would have been considered as adding another well-known feature practiced in the art. Also since Golden and Nelson already teach zonal controller including thermostat as the interface and its ability to provide mode based conditional control, incorporating the above feature of Clark would have improved Golden and Nelson’s combined system/method in a predictable and expected manner, such as, by providing an improved method/system by providing flexible modulated control of an HVAC system, as evident in Clark, [0047]. 


Allowable Subject Matter
Claim(s) 8-9 is/are objected to as being dependent upon a rejected base claim as addressed above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding the currently written claim 8, the prior arts considered in the prosecution, alone or in combination, do not teach or suggest the inclusion of the combination of the additional limitations/functionalities: 
The HVAC system of claim 7, comprising: 
a second zone thermostat coupled to the zone control panel, wherein the second zone thermostat is configured to: 
determine second measured air conditions within a second zone of the building; 
and output a second control signal requesting conditioning based at least in part on a second operational mode of the second zone thermostat and difference between the second measured air conditions and second target air conditions associated with the second zone; 
and second equipment configured to control supply of air to the second zone of the building, wherein: the first equipment is configured to control supply of air to the first zone of the building; 
and the microcontroller is programmed to: instruct the first electronic display to display a second zone settings screen that indicates the second measured air conditions within the second zone, the second operational mode of the second zone thermostat, and second operational parameters of the second equipment; 
and instruct the first electronic display to display the first zone settings screen such that the first zone setting screen indicates the first operational parameters of the first equipment.

Accordingly, claim 9 is also objected to due to its dependency on claim 8. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20160231013 – see separately controlled zone equipment, Figure 6, Figure 7A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/            Patent Examiner, Art Unit 2117